DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/21/2022 has been entered. Claims 1, 3, 7, 10-11 have been amended, claims 6, 9 have been cancelled and new claims 15-17 have been added. Therefore, claims 1-5, 7-8, 10-17 are now pending in the application.

Double Patenting
Previous rejection of claims 1-2, 4-11, 13-14 under provisionally rejected on the ground of nonstatutory double patenting have been withdrawn in light of applicant’s argument on REMARK.

Claim Objections
Claim 16 is objected to because of the following informalities: last sentence “first rotary direction;” (must be period nor semicolon).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 -5, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US – 2004/0035654 A1) and further in view of Usui et al. (US – 2001/0023798 A1).
As per claim 1, Watanabe discloses Electrically Actuatable Disc Brake comprising:
a housing (3, Fig: 1) supporting an inboard brake pad (5, Fig: 1) and an oppositely facing outboard brake pad (6, Fig: 1) for selective frictional contact with a rotor interposed longitudinally therebetween (Fig: 1), the housing including a mechanism cavity located longitudinally between the inboard pad and a motor unit;
an adjuster ramp assembly (ball ramp assemble 12, and 30, Fig: 1) indirectly receiving torque from the motor unit (9, Fig: 1);
a spindle (37, fig: 1) for selectively moving the inboard brake pad longitudinally ([0033], Fig: 1), the spindle being operatively connected with the adjuster ramp assembly to indirectly receive torque from the motor unit therethrough (the linearly driven disc 30 is rotated and the piston 11 is moved forward by means of an adjustment screw 37 provided between the linearly driven disc 30 and the piston 11, to thereby compensate for an amount of wear of the brake pads 5 and 6, [0033], Fig: 1), the spindle and adjuster ramp assembly being located substantially within the mechanism cavity (Fig: 1); and
a leading ramp assembly (ball ram assembly 12 and 27, Fig: 1) configured to transmit applied torque from the motor unit to the adjuster ramp assembly via at least one ramp ball (12, Fig: 1) longitudinally interposed therebetween (Fig: 1), the leading ramp assembly and at least one ramp ball being located substantially within the mechanism cavity, [0032], [0037], Fig: 1);
wherein a predetermined amount and direction of torque is applied to each of the adjuster ramp assembly and the leading ramp assembly to assist with a selected one of (1) service brake application and (2) pad wear adjustment functions, the electromechanical brake apparatus being operative, at different times, for both functions; and
wherein the leading ramp assembly at least partially moves in a first rotary direction with respect to the spindle and the adjuster ramp assembly (ball ramp assemble 12, and 30, Fig: 1) moves substantially longitudinally to assist with the service brake application function [0035].
Watanabe discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the leading ramp assembly at least partially moves in a second rotary direction with respect to the spindle, opposite the first rotary direction, and the adjuster ramp assembly at least partially moves in the second rotary direction relative to the spindle, responsive to a predetermined amount of rotation by the leading ramp assembly, to assist with the pad wear adjustment function.
Usui discloses Electric Disc Brake comprising:
the leading ramp assembly (162, 164, Fig: 8) at least partially moves in a second rotary direction with respect to the spindle (163, 164, Fig: 8), opposite the first rotary direction, and the adjuster ramp assembly at least partially moves in the second rotary direction relative to the spindle, responsive to a predetermined amount of rotation by the leading ramp assembly, to assist with the pad wear adjustment function (wear adjusting procedure, [0084] – [0088], Fifth embodiment, Fig: 8 – 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the  Electrically Actuatable Disc Brake of the Watanabe to include the wear adjusting system in which the leading ramp assembly at least partially moves in a second rotary direction with respect to the spindle, opposite the first rotary direction, and the adjuster ramp assembly at least partially moves in the second rotary direction relative to the spindle, responsive to a predetermined amount of rotation by the leading ramp assembly, to assist with the pad wear adjustment function as taught by Usui in order to provide  an electric disc brake having a pad wear adjusting mechanism in which an amount of adjustment through one step can be increased and a piston can be retracted by rotation of a motor

As per claim 2, Watanabe discloses wherein the spindle is threadably connected with the adjuster ramp assembly (the piston 11 is moved forward by means of an adjustment screw 37 provided between the linearly driven disc 30 and the piston 11, to thereby compensate for an amount of wear of the brake pads 5 and 6, [0033], Fig: 1).

As per claim 5, Watanabe discloses wherein the adjuster ramp assembly (12, p 30) and the leading ramp assembly (12, 27) are mechanically biased longitudinally toward each other with the ramp balls interposed longitudinally therebetween ([0032], [0037], Fig: 1).
As per claim 7, Watanabe discloses wherein the leading ramp assembly (12, 27) at least partially moves in a second rotary direction with respect to the spindle, and the adjuster ramp assembly moves substantially longitudinally to assist with a service brake release function (Operation of brake, [0032] - [0037], Fig: 1).

As per claim 8, Watanabe discloses wherein a predetermined amount and direction of torque is applied to each of the adjuster ramp assembly (80, 12) and the leading ramp assembly (12, 27) to assist with a selected one of (1) service brake application, (2) service brake release, (3) pad wear adjustment, and (4) pad replacement functions, the electromechanical brake apparatus being operative, at different times, for all four functions (Watanabe disclose “During braking, the controller detects a driver's pedaling force applied to a brake pedal (or an amount of displacement of the brake pedal) through a brake pedal sensor” [0035], therefore, its inherently disclose that service brake application).

As per claim 10, Watanabe discloses wherein the spindle is threadably connected with the adjuster ramp assembly (the linearly driven disc 30 is rotated and the piston 11 is moved forward by means of an adjustment screw 37 provided between the linearly driven disc 30 and the piston 11, to thereby compensate for an amount of wear of the brake pads 5 and 6, [0033], Fig: 1) and wherein the spindle moves longitudinally due to the threadable connection, responsive to movement of the adjuster ramp assembly in the second rotary direction (Operation of brake, [0032] - [0037], Fig: 1).
As per claim 11, Watanabe discloses wherein the leading ramp assembly at least partially moves in the first rotary direction with respect to the spindle and the adjuster ramp assembly at least partially moves in the first rotary direction, responsive to a predetermined amount of rotation by the leading ramp assembly, to assist with the pad replacement function (Operation of brake, [0032] - [0037], Fig: 1).

As per claim 13, Watanabe discloses, the system comprising a controller (via 18, a driving voltage from a controller (not shown) connected through a connector 18 to the electric motor 9, [0028], Fig: 1), the controller being configured to selectively control actuation direction and magnitude of torque applied to the electromechanical brake apparatus by the motor unit (control procedure, [0035] — [0036], Fig: 1).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US – 2004/0035654 A1) as modified by Usui et al. (US – 2001/0023798 A1) as applied to claim 1 above, and further in view of Giering et al. (US – 2009/0223755 A1).
As per claim 12, Watanabe as modified by Usui discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the motor unit includes a brushless direct current (“BLDC”) motor and a reducing gear unit, the reducing gear unit stepping down a shaft output speed from the BLDC.
Giering discloses Vehicle Brake with an Electricomechanical Drive comprising:
the motor unit includes a brushless direct current (“BLDC”) motor and a reducing gear unit, the reducing gear unit stepping down a shaft output speed from the BLDC (A vehicle brake comprising: an electromechanical drive that includes a brushless direct current motor, Claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrically actuatable disc brake of the Watanabe to use the motor unit in which motor unit includes a brushless direct current (“BLDC”)
motor and a reducing gear unit, the reducing gear unit stepping down a shaft output speed from the BLDC, as taught by Giering in order to provide precise regulation of the electric motor possible, and thus very sensitive and jerk-free operation of the vehicle brake, resulting in high braking comfort, which is important in the case of automatic cruise control (ACC), for instance.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US — 2004/0035654 A1) as modified by Usui et al. (US – 2001/0023798 A1) as applied to claims 1, 13 above, and further in view of Matsushita et al. (US — 8,141,688 B2).
As per claim 14, Watanabe discloses the controller determining a pad wear value responsive to the motor unit position information, and the controller controlling the motor unit to selectively adjust a longitudinal position of the spindle responsive to the pad wear value (Operation of brake, [0032] - [0037], Fig: 1) but fails to explicitly disclose a position sensor associated with the motor unit, the position sensor providing motor unit position information to the controller
Matsushita discloses disk brake for vehicle comprising:

a position sensor associated with the motor unit, the position sensor providing motor unit position information to the controller, (Matsushita discloses “A rotational angle detecting sensor 98 for detecting a rotational angle of the electric motor 25 is disposed on the brush holder 58 on a side opposite from the plus-side and minus-side internal feed terminals 96 and 97 with respect to the armature 62”, Col: 6, Ln: 63 — Col: 7, Ln: 2, Fig: 11-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrically actuatable disc brake of the Watanabe as modified by Usui to include the position sensor associated with the motor unit, the position sensor providing motor unit position information to the controller as taught by Matsushita in order to provide Hall IC detects a rotational angle of an electric motor, and the number of parts is reduced by eliminating need of a special sealing measure.

Allowable Subject Matter
Claims 3-4 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to disclose the boot extending between and directly engaging both the spindle and a surface in the mechanism cavity to substantially prevent ingress of material into the mechanism cavity (Claim 3), a spring interposed longitudinally between a surface in the mechanism cavity and a first longitudinal side of the adjuster ramp assembly, the spring biasing the adjuster ramp assembly to a predetermined position, a second longitudinal side of the adjuster assembly engaging the at least one ramp ball (Claim 15), wherein to assist with the pad replacement function, the leading ramp assembly at least partially moves in the first rotary direction with respect to the spindle, the adjuster ramp assembly at least partially moves in the first rotary direction, responsive to a predetermined amount of rotation by the leading ramp assembly, and the spindle moves in a first longitudinal direction, responsive to movement of the adjuster ramp assembly in the first rotary direction (Claim 16), and wherein to assist with the pad wear adjustment function, the leading ramp assembly at least partially moves in the second rotary direction with respect to the spindle, opposite the first rotary direction, the adjuster ramp assembly at least partially moves in the second rotary direction relative to the spindle, responsive to a predetermined amount of rotation by the leading ramp assembly, and the spindle moves in a second longitudinal direction, opposite the first longitudinal direction, responsive to movement of the adjuster ramp assembly in the second rotary direction (Claim 17). Claim 4 depend on claim 3.

Response to Arguments
Applicant’s arguments, see REMARK, filed 03/21/2022, with respect to the rejection(s) of claim(s) 1-11 and 13 under 35 U.S.C. 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watanabe et al. (US — 2004/0035654 A1) and further in view of Usui et al. (US – 2001/0023798 A1), Giering et al. (US – 2009/0223755 A1) [claim 12], and Matsushita et al. (US - 8,141,688 B2) [Claim 14].
Prior art Watanabe discloses all the structural elements of the claimed invention except for newly added limitations. Therefore, examiner teach Usui to newly add limitations in independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN M AUNG/           Examiner, Art Unit 3657                                                                                                                                                                                             
/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657